Citation Nr: 0326172	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-24 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
syncope, currently evaluated as 80 percent disabling.

2.	Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Robert Cortinez, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that denied the veteran's claim of entitlement to 
service connection for a hiatal hernia, and granted the 
veteran service connection for syncope at a 20 percent 
evaluation.  During the course of this appeal, the veteran's 
evaluation for his syncope was increased to an 80 percent 
evaluation.  The veteran continues to disagree with the level 
of disability assigned.  

The veteran had a hearing at the RO in February 2000.  A 
hearing before the undersigned Veterans Law Judge at the RO 
(i.e. a travel board hearing) was held in April 2003.  
Transcripts of the hearings are on file.

During the veteran's hearing testimony in April 2003, 
testimony was taken on the issues of service connection for 
the residuals of a left shoulder dislocation, and an 
increased rating for the postoperative residuals of an 
inguinal hernia repair.  As these claims are not in appellate 
status, they are referred to the RO for appropriate action.

The Board notes that the veteran's claim for service 
connection for a hiatal hernia will be addressed in the 
Remand portion of this decision.





FINDING OF FACT

The veteran's service-connected seizure disorder is 
manifested primarily by major seizures occurring more than 
once a month, with loss of consciousness, occasional loss of 
bowel control, occasional convulsions, and subsequent extreme 
fatigue.


CONCLUSION OF LAW

The criteria for a schedular 100 percent evaluation for the 
appellant's service-connected seizure disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.121, 4.122, 4.124a, Codes 
8910-8911 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As to the veteran's claim of an increased rating for his 
service connected syncope, the Board observes that recently 
enacted law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2002).  In view of the complete grant of the benefits 
requested as to this issue, no additional development or 
notice is indicated.


The Facts

The veteran initially filed a claim for service connection 
for syncope in June 1998.  The veteran was granted service 
connection for syncope at a 20% evaluation by a November 1999 
rating decision.  The veteran was later granted an increased 
rating to 80%, from the date of the original claim, based on 
the results of a hearing conducted at the RO in February 
2000.  The veteran however continues to disagree with the 
level of disability assigned.  The relevant evidence of 
record includes the reports of VA examinations, and 
outpatient treatment records.

An accident report dated July 1997 noted that the veteran 
reported that the accident was due to his blacking out and 
being unconscious.  The veteran indicated at that time that 
he had black out attacks in the past.

A September 1997 treatment note indicates that the veteran 
stated that he passed out that day and had hit his head and 
back on the shower stall when he fell.  The veteran also 
reported feeling very fatigued after passing out.

A June 1998 treatment report indicates that the veteran 
reported having black out spells that occurred twice a month.  
He reported no aura, and no memory of the episode, and that 
he felt exhausted afterwards.  The veteran reported that his 
episodes start typically with a strange taste in his mouth, 
and would result in loss of consciousness that would last 2-3 
minutes.

The veteran received a VA examination in September 1998.  The 
veteran at that time reported that he consistently had black 
outs about twice a month since 1992.  The episodes were 
preceded by a strange sensation and a strange taste in his 
mouth.  Following a brief aura, he would have loss of 
consciousness for 1 to 3 minutes.  During this time, no tonic 
or clonic motor activity had been observed.  He had not 
experienced any urinary incontinence or tongue biting.  He 
regained consciousness and subsequently, he was disoriented 
and diaphoretic for a brief period of time, and felt very 
exhausted.  The examiner diagnosed the veteran with syncope 
of unknown etiology.

A December 1999 treatment record indicated that the veteran 
reported he had a black out that evening, during which he hit 
his face on a table and cut his lip.  He reported that this 
episode lasted 1-2 minutes.  He reported an aura, and memory 
loss, but no bowel or bladder incontinence.  He reported 
having one to two episodes a month.  It was noted that the 
veteran had a chipped tooth.

The veteran received a hearing at the RO in February 2000.  
The transcript of that hearing indicates that the veteran 
reported that his first black out occurred in 1992.  He 
reported that he often falls during these episodes, and 
blacks out every time.  The veteran described several 
vehicular accidents which were caused by his blacking out.  
The veteran reported that he had these black out episodes at 
least twice a month, and basically every 10 to 15 days.

The veteran underwent a VA examination in March 2002. The 
report of that examination indicated that the veteran 
reported recurrent seizures since 1992.  The veteran reported 
that his seizures were typically preceded by an aura 
consisting of a foul taste in his mouth.  He indicated that 
he would then have an episode that lasted for one to three 
minutes in which he would slump over and lose touch with 
reality.  He did not describe loss of consciousness or tonic 
or clonic motor activity.  There was no urinary incontinence 
or tongue biting.  Following the episodes, he would feel 
sweaty and disoriented for several hours.  He stated that his 
last seizure was about two and a half weeks ago, and that he 
now has a seizure about once every two to four weeks.  It was 
noted that he was last seen at the McClellan VAMC in February 
2002, at which time he reported four seizures over the past 
three months.  

Upon examination, the veteran was noted to be alert and 
oriented in all spheres, with good recall, no aphasia, and 
appropriate affect.  There was no papilledema, facial 
weakness, or sensory loss.  Gag reflex was intact.  There was 
no tongue weakness.  The examiner diagnosed the veteran with 
partial complex epilepsy, with neurological examination 
within normal limits at the time of examination.

The veteran had a hearing before the undersigned Veterans Law 
Judge in April 2003.  The transcript of that hearing 
indicates that the veteran reported that his seizures 
resulted in unconsciousness, causing him to wake up 
disoriented and often laying on the floor.  The veteran 
indicated that he no longer drives because he has had 
accidents when driving due to blackouts.  The veteran's 
representative testified that he had witnessed the veteran 
pass out and fall to the ground several years ago.  The 
veteran reported that his seizures would cause him great 
fatigue.  He noted that the medication he takes for this 
condition also causes him to be tired.  He reported that his 
muscles would often feel stiff the day after a seizure.  The 
veteran reported that he had trouble sleeping.  The mother of 
the veteran's children testified that she had witnessed the 
veteran have seizures, and specifically described one seizure 
in which the veteran was thrashing around in bed, and another 
seizure which happened while the veteran was driving, and 
passed out or blacked out and ran into a parking meter.  She 
reported witnessing that the veteran had knocked over a 
shower stall twice when he passed out in the shower.  The 
veteran reported that generally his seizures resulted in 
unconsciousness, and he did not have smaller seizures.  The 
veteran indicated that he would sometimes know a few seconds 
before he had a seizure, when a feeling of euphoria and a 
taste in his mouth would alert him to the fact that he was 
about to have a seizure.  He indicated that if he had some 
warning that he was about to have a seizure, he would attempt 
to sit down or get as close to the ground as possible.  He 
noted that he had lost bowel or bladder function once or 
twice during these seizures, but that it did not happen every 
time.  He did report extreme fatigue after every seizure.  
His seizures typically last from 1-3 minutes. 


The Law

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court in AB v. Brown, 6 
Vet. App. 35 at 38 (1993), stated that a claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is 
awarded.

The Board notes that the veteran is currently rated as 80% 
disabled under 38 C.F.R. § 4.124a, Diagnostic Codes 8910, 
8911 (2002), for grand mal or petit mal seizures.  Under 
Diagnostic Codes 8910 and 8911, grand and petit mal 
epilepsies are respectively rated under a "General Rating 
Formula" for major and minor seizures.  The General Rating 
Formula for Major and Minor Seizures provides: An 80 percent 
evaluation requires an average of at least one major seizure 
in three months over the last year; or more than ten minor 
seizures weekly.  A 100 percent evaluation requires an 
average of at least one major seizure per month over the last 
year.  NOTES (1) and (2) listed above that "General Rating 
Formula" respectively define the following: A "major seizure" 
is characterized by the generalized tonic-clonic convulsion 
with unconsciousness.  A "minor seizure" consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal); or sudden jerking movements of 
the arms, trunk or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  NOTES (1)-(3) listed below 
that "General Rating Formula" respectively state, in 
pertinent part, the following: This rating will not be 
combined with any other rating for epilepsy.  In the presence 
of major and minor seizures, rate the predominating type.  
There will be no distinction between diurnal and nocturnal 
major seizures.

Under 38 C.F.R. § 4.121, neurological observation in a 
hospital may be ordered where there is doubt as to the true 
nature of epileptiform attacks.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post- 
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).


Analysis

Taking into account all relevant evidence, the Board finds 
that a schedular 100% evaluation is warranted for the 
veteran's syncope.  In this regard, the evidence shows that 
the veteran has consistently testified that he has 
approximately two major episodes of syncope a month, 
approximately one every 10-15 days, and that these episodes 
result in a loss of consciousness.  Testimony at the 
veteran's most recent hearing also indicated that the veteran 
has occasional loss of bowel control, and convulsions, during 
these episodes of syncope.  The veteran has also consistently 
reported feeling great fatigue following these episodes.  
Other evidence on file seems to confirm this testimony.  
Considering the frequency of the veteran's episodes, and the 
amount of incapacitation that they cause, and considering all 
other evidence of record, the Board finds that the veteran's 
disability is more consistent with a finding of at least one 
major seizure a month, such that a 100% schedular evaluation 
would be warranted for this service connected disability.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
100 percent rating has now been in effect since the effective 
date of service connection for syncope.  Therefore, there is 
no basis for staged rating in the present case.


ORDER

Entitlement to an initial 100% evaluation for syncope is 
granted.  The appeal is allowed to this extent subject to the 
law and regulations governing the award of monetary benefits.


REMAND

The Board notes that, although records were recently found 
indicating that the veteran underwent surgery for an inguinal 
hernia in service, and the veteran was granted service 
connection for that disability in a recent RO decision, the 
veteran still contends that he was also diagnosed with a 
hiatal hernia in service.  As the veteran insists that he was 
diagnosed with this condition in service, the Board is of the 
opinion that one more attempt should be made to ensure all 
relevant service medical records are associated with the 
claims folder.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify letter is misleading and detrimental to 
claimants.  Therefore, since this case is being remanded for 
additional development, the RO should also take this 
opportunity to inform the appellant of his rights to respond 
to a VCAA notice letter.  

Accordingly, this case is remanded for the following 
development:

1.	The RO should request any additional service medical 
records belonging to the veteran from the National 
Personnel Records Center (NPRC).  If no additional 
service records can be found, or if they have been 
destroyed, please ask for specific confirmation of 
that fact.

2.	The RO must review the claims file and ensure that 
all VCAA notice obligations have been satisfied in 
accordance with the recent decision in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal 
precedent.

Thereafter, the case should be reviewed by the RO.  To the 
extent the benefits sought are not granted, the appellant and 
his representative should be issued a supplemental statement 
of the case and afforded a reasonable opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



